Citation Nr: 1211142	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  07-10 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, also claimed due to or aggravated by service-connected disability.

2.  Entitlement to service connection for hypertension, also claimed due to or aggravated by service-connected disability.  

3.  Entitlement to service connection for erectile dysfunction, also claimed due to or aggravated by service-connected disability.  

4.  Entitlement to service connection for residuals of sexually transmitted disease, including arthritis of the arms, back, and feet.

5.  Entitlement to an increased evaluation for a lumbar spine disorder, currently evaluated as 40 percent disabling.  

6.  Entitlement to a total disability rating based on individual unemployability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) performed active military service from July 1972 to July 1974.  

This appeal arises to the Board of Veterans' Appeals (Board or BVA) from January 1994 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The issues of entitlement to service connection for dizziness, drowsiness and swelling of the ankles secondary to pain medication prescribed for a service connected low back disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The Board also notes that in accordance with a recent precedential opinion of the Court of Appeals for Veterans Claims, the Board must REMAND the issue of TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); VAOPGCPREC 6-96 (noting that because the Board has jurisdiction over the question of TDIU for a particular disability in connection with a claim for an increased rating, the proper method of returning the case to the RO for further action is by Remand).  While the TDIU issue has not been fully adjudicated or otherwise developed for appeal, as such issue is raised by the record and part and parcel of the increased rating claim also being remanded herein, the Board must remand the TDIU issue under Rice.  Id.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks service connection for a psychiatric disorder.  In February 2005, the Veteran requested service connection for a psychiatric condition secondary to a service-connected back disability.  He has claimed also that the medications he must take for his back disorder cause or aggravate his psychiatric disorder.  An August 2005 VA mental disorders compensation examination report reflects anxious, tense, and edgy mood and affect.  The psychiatrist mentioned that the Veteran's libido was reduced because of his medications, but did not specify which medication or medications caused this.  The Axis I diagnosis was anxiety disorder.  The psychiatrist dissociated the anxiety disorder from the service-connected back disability.  Although the psychiatrist had not offered a diagnosis of, or other mention of, depression, the psychiatrist then stated that depression was neither aggravated by nor made permanently worse by the back condition.  The psychiatrist did not address specifically whether any pain medication had caused or increased any anxiety or depressive symptoms, except to note that medication did reduce the Veteran's libido.  In his November 2005 NOD, the Veteran essentially asserted that medications caused an erectile dysfunction, which caused anxiety and depression.  The examiner but did not specify which medications caused this.  

A remand is required to further explore the likelihood that a service-connected disability or medication therefore has caused or increased anxiety, depression, or other mental disorder as well as whether a service-connected disability or medication has caused erectile dysfunction.  

The STRs reflect that in March 1973, the Veteran was treated for gonorrhea.  In February 1974 he was treated for gonorrhea again; the STR mentions "Lod - yes" [line of duty - yes].  In a November 2005 NOD concerning other issues, the Veteran essentially asserted that he had arthritis of the feet, arms, and back that could be caused by treatment he received for sexually transmitted diseases during active service.  He reported that during active service, he contracted sexually transmitted diseases more than 5 times.  He contends that arthritis can be the result of sexually transmitted disease.  He has been currently diagnosed with arthritis.  An opinion regarding this claim has not been obtained.  

Concerning the claim for hypertension, in February 2005, the Veteran requested service connection for hypertension, secondary to a service-connected back disability.  He submitted an April 2003 VA clinical report that mentions that his anxiety has definitely contributed to his high blood pressure.  An August 2005 VA orthopedic compensation examination report reflects that hypertension had existed for at least three years and the Veteran currently used candesartan, hydrochlorothiazide, and metoprolol for hypertension control.  The diagnoses included poorly-controlled hypertension.  The physician stated that there is no clinical relationship between the low back problem and hypertension.  The examiner did not address whether the medication the Veteran takes for his back disorder caused or aggravates his hypertension.  It is noted that in December 2007, the Veteran's treating VA physician reported that the service-connected degenerative disc disease caused chronic pain, which "can cause" elevated blood pressure and difficulty controlling hypertension.  Moreover, the doctor added that the analgesics that the Veteran used for his back pains "can cause elevation of blood pressure." The opinion offered in December 2007 is inadequate as it is speculative.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible: and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114   (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2011).  Thus an addendum opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the Veteran was examined by VA in January 2011 for his low back disorder.  No supplement statement of the case which addresses this examination has been issued despite the fact that these records are clearly pertinent to the issue on appeal.  Thus, these records have not been considered in connection with the pending claim. 

Evidence developed or received after certification of the appeal may be considered by the Board in the first instance if the Veteran waives his right to initial consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2011).  The evidence in question was received prior to certification. The waiver provision does not apply.  The evidence must be considered and addressed by the RO in the first instance.  See 38 C.F.R. § 19.37 (2011).  The Board will remand the case so that this can be done.  This claim must be remanded for the issuance of a supplemental statement of the case.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

The issue of entitlement to a TDIU will be deferred pending the accomplishment of the requested development.  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the VA clinician who examined the Veteran in August 2005 for an addendum opinion.  The examiner should review the claims file and determine the etiology of any mental disorder.  The examiner should opine whether it is at least as likely as not (50 percent or greater possibility) that any currently diagnosed mental disorder is due to or aggravated by the Veteran's erectile dysfunction or the service connected back disorder to include medications taken for the back disorder.  Complete rationale must be provided for all opinions and conclusions drawn.  

If the August 2005 VA examiner is not available have the file reviewed by another VA physician for the requested opinion.  

2.  Send the claims file to the August 2005 VA examiner who evaluated the Veteran for his hypertension and his erectile dysfunction.  The file should be reviewed.  The examiner should opine whether it is at least as likely as not (50 percent or greater possibility) that the low back disorder or any medication taken by the Veteran for his low back disorder cause or aggravate his erectile dysfunction or his hypertension.  Complete rationale must be provided for all opinions and conclusions drawn.  

If the August 2005 VA examiner is not available have the file reviewed by another VA physician for the requested opinion.  

3.  Arrange for an appropriate examination to determine the nature and etiology of any claimed residuals of sexually transmitted diseases.  The claims files should be made available to the physician for review.  The physician is asked to review the claims files, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if appropriate.  The physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed arthritis disorder was caused by or is a residual of any sexually transmitted disease (or treatment for such disease) shown during active service.  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Following completion of the above, the claims should be readjudicated. If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case which includes discussion of the January 2011 examination report and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



